IN THE SUPREME COURT, STATE OF WYOMING

                                        2022 WY 66

                                                          APRIL TERM, A.D. 2022

                                                                   June 3, 2022


 BLAINE M. McCALLISTER,

 Appellant
 (Petitioner),

 v.
                                                      S-21-0214
 STATE OF WYOMING, ex rel.
 DEPARTMENT OF WORKFORCE
 SERVICES, WORKERS’
 COMPENSATION DIVISION,

 Appellee
 (Respondent).


                     Appeal from the District Court of Albany County
                        The Honorable Tori R.A. Kricken, Judge

Representing Appellant:
      Jason A. Matzen, Pence and MacMillan LLC, Laramie, Wyoming.

Representing Appellee:
      Bridget Hill, Wyoming Attorney General; Mark Klaassen, Deputy Attorney
      General; Peter F. Howard, Senior Assistant Attorney General.

Before FOX, C.J., and KAUTZ, BOOMGAARDEN, GRAY, and FENN, JJ.


NOTICE: This opinion is subject to formal revision before publication in Pacific Reporter Third.
Readers are requested to notify the Clerk of the Supreme Court, Supreme Court Building, Cheyenne,
Wyoming 82002, of typographical or other formal errors so correction may be made before final
publication in the permanent volume.
KAUTZ, Justice.

[¶1] The Office of Administrative Hearings (OAH) upheld the Wyoming Workers’
Compensation Division’s (Division) denial of Blaine M. McCallister’s request for an
endless pool to treat his work-related injury, and the district court affirmed that decision.
Mr. McCallister claims the OAH committed various errors of law. We affirm.

                                              ISSUES

[¶2]   The issues on appeal are:

       1.      Did the Division err by referring Mr. McCallister’s case to the OAH
               rather than the Medical Commission?

       2.      Did the OAH err by applying collateral estoppel to bar Mr.
               McCallister from relitigating his right to an endless pool for treatment
               of his work-related injury because the issue was fully decided in a
               2017 OAH order denying his claim? 1

                                              FACTS

[¶3] We previously decided another case involving Mr. McCallister’s right to worker’s
compensation benefits for his 2012 cervical and thoracic spine injury. McCallister v. State
ex rel. Dep’t of Workforce Servs., Workers’ Comp. Div., 2019 WY 47, 440 P.3d 1078
(Wyo. 2019). Our resolution of the earlier case is relevant to our decision here, so we will
incorporate some of the facts from that decision, supplementing with the salient facts from
this case.

[¶4] In 2016, Mr. McCallister requested the Division preauthorize the purchase of
several pieces of “non-typical” durable medical equipment (DME), including a small pool
with an underwater treadmill known as an endless pool, to help him manage his medical
condition at his home in rural Albany County. See id., ¶ 4, 440 P.3d at 1079. The Division
denied his request for an endless pool, in part, because it was a non-compensable “personal
item.” Mr. McCallister objected and requested a hearing. The OAH held a contested case
hearing in 2017 and upheld the Division’s determination. McCallister, ¶ 4, 440 P.3d at
1079. Mr. McCallister petitioned for judicial review of the OAH decision, and the district
court affirmed. Id., ¶ 8, 440 P.3d at 1080-81. Mr. McCallister appealed to this Court, and
we held the district court did not have jurisdiction over Mr. McCallister’s case because he
filed his petition for review in the county where he was injured instead of the county where

1
 Mr. McCallister also claimed the OAH erred when it found the endless pool was not compensable under
Wyoming law because it was a “personal item.” Because we affirm the OAH’s collateral estoppel decision,
we do not reach this additional issue.
                                                  1
the administrative action was taken or the county where he lived, as required by Wyo. Stat.
Ann. § 16-3-114 (LexisNexis 2017). Id., ¶¶ 1-2, 50, 440 P.3d at 1079, 1090-91.
Consequently, we dismissed his appeal and vacated the district court’s decision, making
the OAH decision final. Id.

[¶5] In 2020, Mr. McCallister submitted another request2 to the Division for
preauthorization of DME, including an endless pool. The Division denied his request on
several grounds: the request was not filed by a healthcare provider; the pool was a non-
compensable “personal item” under the relevant statutory and regulatory definitions; the
pool was not reasonable or necessary to treat his work-related injury; and he was
collaterally estopped from bringing his claim for an endless pool because the OAH had
denied the same request in the 2017 proceeding. Mr. McCallister objected and demanded
the Division refer the matter to the Medical Commission for a contested case hearing. The
Division, however, referred the matter to the OAH.

[¶6] The OAH found it was the proper agency to resolve Mr. McCallister’s claim
because the issues were primarily legal. After a contested case hearing, the OAH disagreed
with the Division’s determination that Mr. McCallister’s request for an endless pool was
not properly submitted by a healthcare provider and found Mr. McCallister had met his
burden of showing the endless pool was reasonable and necessary for treatment of his
work-related injury. However, the OAH upheld the Division’s denial of his claim because
he was collaterally estopped from relitigating his right to the endless pool by the 2017
decision and the endless pool was a non-compensable “personal item” under Wyoming
law. Mr. McCallister filed a proper petition for review, the district court affirmed, and he
filed a timely notice of appeal to this Court.

                                   STANDARD OF REVIEW

[¶7] When an appeal is taken from a district court’s review of an administrative agency’s
decision, we examine the case as if it came directly from the agency, giving no special
deference to the district court’s decision. In re Vinson, 2020 WY 126, ¶ 25, 473 P.3d 299,
308 (Wyo. 2020); Guerrero v. State ex rel. Dep’t of Workforce Servs., Workers’ Comp.
Div., 2015 WY 88, ¶ 11, 352 P.3d 262, 265 (Wyo. 2015) (citing Dale v. S & S Builders,
LLC, 2008 WY 84, ¶ 8, 188 P.3d 554, 557 (Wyo. 2008)). Wyo. Stat. Ann. § 16-3-114(c)
(LexisNexis 2021) governs judicial review of administrative decisions:

                   (c) To the extent necessary to make a decision and when
                presented, the reviewing court shall decide all relevant
                questions of law, interpret constitutional and statutory
                provisions, and determine the meaning or applicability of the

2
 Mr. McCallister made multiple requests for an endless pool in 2020, but they were considered and resolved
together. We will, therefore, refer to a singular request.
                                                    2
              terms of an agency action. In making the following
              determinations, the court shall review the whole record or
              those parts of it cited by a party and due account shall be taken
              of the rule of prejudicial error. The reviewing court shall:
                      (i) Compel agency action unlawfully withheld or
              unreasonably delayed; and
                      (ii) Hold unlawful and set aside agency action, findings
              and conclusions found to be:
                           (A) Arbitrary, capricious, an abuse of discretion or
              otherwise not in accordance with law;
                           (B) Contrary to constitutional right, power, privilege
              or immunity;
                           (C) In excess of statutory jurisdiction, authority or
              limitations or lacking statutory right;
                           (D) Without observance of procedure required by
              law; or
                           (E) Unsupported by substantial evidence in a case
              reviewed on the record of an agency hearing provided by
              statute.

[¶8] In accordance with § 16-3-114(c)(ii)(E), we review the agency’s findings of fact by
applying the substantial evidence standard. Vinson, ¶ 26, 473 P.3d at 308. Findings of fact
are supported by substantial evidence if there is relevant evidence in the record which “a
reasonable mind might accept in support of the agency’s conclusion.” Dale, ¶ 11, 188 P.3d
at 558. See also, Kenyon v. State ex rel. Wyo. Workers’ Safety & Comp. Div., 2011 WY
14, ¶ 11, 247 P.3d 845, 849 (Wyo. 2011) (“Substantial evidence means ‘such relevant
evidence as a reasonable mind might accept as adequate to support a conclusion.’” (quoting
Bush v. State ex rel. Wyo. Workers’ Comp. Div., 2005 WY 120, ¶ 5, 120 P.3d 176, 179
(Wyo. 2005)) (other citations omitted)). “‘We review an agency’s conclusions of law de
novo[] and will affirm only if the agency’s conclusions are in accordance with the law.’”
Middlemass v. State ex rel. Wyo. Workers’ Safety & Comp. Div., 2011 WY 118, ¶ 13, 259
P.3d 1161, 1164 (Wyo. 2011) (quoting Kenyon, ¶ 13, 247 P.3d at 849) (other citations
omitted).

                                       DISCUSSION

       The Division’s Referral of the Case to the OAH




                                              3
[¶9] Mr. McCallister claims the Medical Commission rather than the OAH had subject
matter jurisdiction to address his 20173 and 2020 cases because they were “medically
contested.” “‘The existence of subject matter jurisdiction is a question of law that we
review de novo.’” MH v. First Jud. Dist. Ct., 2020 WY 72, ¶ 4, 465 P.3d 405, 407 (Wyo.
2020) (quoting Harmon v. Star Valley Med. Ctr., 2014 WY 90, ¶ 14, 331 P.3d 1174, 1178
(Wyo. 2014), and Excel Constr., Inc. v. Town of Lovell, 2011 WY 166, ¶ 12, 268 P.3d 238,
241 (Wyo. 2011)). Our determination of the OAH’s jurisdiction requires interpretation of
Wyoming statutes and administrative rules and regulations, which are also matters of law
reviewed de novo. Tarver v. City of Sheridan Bd. of Adjustments, 2014 WY 71, ¶ 20, 327
P.3d 76, 83 (Wyo. 2014) (“Interpretation of statutes [and] administrative regulations . . . is
a matter of law, which we review de novo.”) (citing J & T Props., LLC v. Gallagher, 2011
WY 112, 256 P.3d 522 (Wyo. 2011) (statutes), and Laramie Cnty. Sheriff’s Dep’t v.
Cook, 2012 WY 47, 272 P.3d 966 (Wyo. 2012) (administrative regulations)). In
interpreting statutes, we search for the legislature’s intent. Miller v. Life Care Ctrs., 2020
WY 155, ¶ 26, 478 P.3d 164, 171 (Wyo. 2020) (citing Vance v. City of Laramie, 2016 WY
106, ¶ 12, 382 P.3d 1104, 1106 (Wyo. 2016)). “When the statutory language is ‘sufficiently
clear and unambiguous’” to allow us to discern that intent, “we apply ‘the words according
to their ordinary and obvious meaning.’” Williams v. Sundstrom, 2016 WY 122, ¶ 19, 385
P.3d 789, 794 (Wyo. 2016) (quoting DB v. State (In re CRA), 2016 WY 24, ¶ 15, 368 P.3d
294, 298 (Wyo. 2016)). “The rules of statutory interpretation also apply to the
interpretation of administrative rules and regulations.” State ex rel. Wyo. Dep’t of Rev. v.
Buggy Bath Unlimited, Inc., 2001 WY 27, ¶ 6, 18 P.3d 1182, 1185 (Wyo. 2001) (citing
Antelope Valley Improvement v. State Bd. of Equalization, 992 P.2d 563, 566 (Wyo.
1999), opinion clarified at 4 P.3d 876 (Wyo. 2000)).

[¶10] When an employee disagrees with the Division’s determination of his worker’s
compensation claim, he may object and request a contested case hearing. See Wyo. Stat.
Ann. § 27-14-601(a), (b), (k) (LexisNexis 2021). Upon receipt of an employee’s request
for a hearing, the Division “shall immediately transmit a copy of the request and a notice
of request for hearing to the Office of Administrative Hearings (OAH) or Workers’
Compensation Medical Commission as appropriate.” Rules & Reguls. of Dep’t of
Workforce Servs., Workers’ Comp. Div. (Current Division Rules), ch. 6, § 1(a) (2022). See
also, § 27-14-601(k)(v) (“Upon receipt of a request for hearing, the division shall
immediately provide notice of the request to the appropriate hearing authority as
determined pursuant to W.S. 27-14-616.”).

[¶11] Wyo. Stat. Ann. § 27-14-616(b)(iv) (LexisNexis 2021) limits the Medical
Commission’s jurisdiction to cases which are classified as “medically contested.” French
v. Amax Coal W., 960 P.2d 1023, 1028 (Wyo. 1998). See also, Jacobs v. State ex rel. Wyo.

3
  The Division claims it is too late for Mr. McCallister to challenge the OAH’s jurisdiction over the 2017
proceeding. We need not separately decide that issue because the same analysis and rationale applies to
the OAH’s authority to rule on Mr. McCallister’s claim in 2020 as in 2017.
                                                    4
Med. Comm’n, 2005 WY 104, ¶ 10, 118 P.3d 441, 444 (Wyo. 2005) (the “Medical
Commission does not have subject matter jurisdiction in the absence of a medically
contested case”). The OAH, on the other hand, has jurisdiction over all workers’
compensation cases, including those with contested medical issues. Russell v. State ex rel.
Wyo. Workers’ Safety and Comp. Div., 944 P.2d 1151, 1154 (Wyo. 1997). Wyo. Stat. Ann.
§ 27-14-616(e) states:

                     Upon agreement of all parties to a case, the hearing
              examiner in a contested case under this chapter may transfer a
              medically contested case to a medical hearing panel or may
              seek the advice of the medical commission on specified
              medical issues in the contested case. The advice shall be in
              writing and shall become part of the record of the case.

The legislature’s use of the “permissive ‘may’ authorizes the [OAH] to hear all contested
cases which are referred [to it] by the Division.” French, 960 P.2d at 1029 (emphasis
added). Upon referral of a case by the Division, the OAH obtains subject matter
jurisdiction. French, 960 P.2d at 1029 (citing Russell, 944 P.2d at 1154). The OAH,
therefore, had jurisdiction over Mr. McCallister’s case.

[¶12] Although the OAH had jurisdiction over Mr. McCallister’s case, the question
remains whether the Division’s referral of the case to the OAH rather than the Medical
Commission was correct under the relevant statutes. Section 27-14-616(b)(iv) states: “The
division shall refer medically contested cases to the commission for hearing by a medical
hearing panel[.] . . .” (Emphasis added). “Because of the mandatory ‘shall,’ the Division
does not have an option; it must determine if a case is medically contested and, if it is, that
case must be referred to the Medical Commission.” Bando v. Clure Brothers Furniture,
980 P.2d 323, 327-28 (Wyo. 1999) (citing Russell, 944 P.2d at 1155). We, therefore,
consider whether Mr. McCallister’s case was “medically contested.” Id. See also, French,
960 P.2d at 1028-29.

[¶13] The legislature did not provide a statutory definition for the term “medically
contested.” French, 960 P.2d at 1028. However, the Division defined the term in its
administrative rules and regulations. Id.

              (i) For purposes of referring contested cases to the Workers’
              Compensation Medical Commission for hearing, W.S. § 27-
              14-616(b)(iv), the phrase “medically contested cases” shall
              include those cases in which the primary issue is:
                  (A) a claimant’s percentage of physical impairment;
                  (B) whether a claimant is permanently totally disabled;



                                              5
                 (C) whether a claimant who has been receiving [Temporary
              Total Disability] benefits remains eligible for those benefits
              under W.S. § 27-14-404(c); or,
                 (D) any other issue, the resolution of which is primarily
              dependent upon the evaluation of conflicting evidence as to
              medical diagnosis, medical prognosis, or the reasonableness
              and appropriateness of medical care.

Current Division Rules, ch. 6, § 1(a)(i)(A)-(D) (emphasis added). Mr. McCallister
maintains his case was “medically contested” under § 1(a)(i)(D) because one of the issues
was whether the endless pool was reasonable and necessary treatment for his work-related
injury.

[¶14] Under the workers’ compensation statutory scheme, an injured employee is entitled
to workers’ compensation benefits for “‘reasonable and necessary’ medical and hospital
care for [his] work-related injury[.]” Harborth v. State ex rel. Dep’t of Workforce Servs.,
Workers’ Comp. Div., 2018 WY 99, ¶ 17, 424 P.3d 1261, 1266 (Wyo. 2018). See also,
Wyo. Stat. Ann. § 27-14-401(a) (LexisNexis 2021) (“[t]he expense of medical and hospital
care of an injured employee shall be paid from the date of the compensable injury . . .”);
Wyo. Stat. Ann. § 27-14-102(a)(xii) (LexisNexis 2021) (the medical and hospital care must
be “reasonable and necessary”). Current Division Rules, ch. 6, § 1(a)(i)(D) states any issue,
“the resolution of which is primarily dependent upon the evaluation of conflicting evidence
as to . . . the reasonableness and appropriateness of medical care” falls under the definition
of a “medically contested” issue. However, the rule does not state that if a case presents
any medically contested issue, the Medical Commission has jurisdiction. Instead, the
primary issue of the case must be medically contested for the commission to have
jurisdiction. Current Division Rules, § 1(a)(i). See also, Alvarez v. State ex rel. Wyo.
Workers’ Safety & Comp. Div., 2007 WY 126, ¶ 12, 164 P.3d 548, 551 (Wyo. 2007) (“the
case was properly decided by the Medical Commission because it was a medically
contested case in which the primary issue required the application of medical judgment to
complex medical facts”) (citing McIntosh v. State ex rel. Wyo. Med. Comm’n, 2007 WY
108, 162 P.3d 483 (2007)). The plain meaning of “primary” is “of first rank, importance
or value: principal.” Primary, www.merriam-webster.com/dictionary/primary (Accessed
May 16, 2022).

[¶15] The reasonableness and necessity of the endless pool to treat Mr. McCallister’s
injury was not dispositive in either the 2017 or the 2020 contested case. In fact, both OAH
decisions found in favor of Mr. McCallister on that issue but still upheld the Division’s
denial of the endless pool. The OAH based its decisions upon the undisputed facts showing
the endless pool was statutorily excluded from the definition of compensable medical care
because it was a “personal item” that heated and circulated water. Determination of
whether, based upon undisputed facts, a statutory exclusion to coverage applies is a legal
issue rather than a medically contested issue. See, e.g., Sellers v. State ex rel. Wyo.

                                              6
Workers’ Safety & Comp. Div., 979 P.2d 959, 961-62 (Wyo. 1999), and State ex rel. Wyo.
Workers’ Safety & Comp. Div. v. Sparks, 973 P.2d 507, 508-11 (Wyo. 1999) (deciding, as
a matter of law, whether the statutory exclusion from workers’ compensation coverage for
injuries sustained during “normal activities of day-to-day living” applied (citing Cabral v.
Caspar Bldg. Sys., Inc., 920 P.2d 268 (Wyo. 1996))). The 2020 contested case added an
additional dispositive legal issue – whether collateral estoppel precluded relitigation of Mr.
McCallister’s entitlement to an endless pool. Mattheis Co. v. Mulligan, 2021 WY 14, ¶
10, 479 P.3d 1213, 1217 (Wyo. 2021) (“Application of collateral estoppel is . . . a matter
of law[.]” (citing In re Robert & Irene Redland Family Tr., 2019 WY 17, ¶ 15, 435 P.3d
349, 356 (Wyo. 2019))); Lower v. Peabody Powder River Servs., LLC, 2020 WY 33, 459
P.3d 443 (Wyo. 2020) (“‘Whether a determination by the Division should be given
preclusive effect is a question of law.’” (quoting Porter v. State ex rel. Dep’t of Workforce
Servs., Workers’ Comp. Div., 2017 WY 69, ¶ 15, 396 P.3d 999, 1005 (Wyo. 2017)). The
legal issues were the highest-ranking or principal issues in Mr. McCallister’s case. Because
the medically contested issue was not primary, the Medical Commission did not have
jurisdiction. The Division properly referred the case to the OAH.

       Collateral Estoppel

[¶16] The OAH ruled collateral estoppel barred Mr. McCallister from relitigating his right
to an endless pool because that issue was finally decided in the 2017 case. The
determination of whether collateral estoppel applies is a question of law reviewed de novo.
Mattheis Co., ¶ 10, 479 P.3d at 1217; Porter, ¶ 15, 396 P.3d at 1005.

[¶17] “‘Collateral estoppel bars relitigation of previously litigated issues and is a principle
of law that generally applies to issues adjudicated before an administrative agency.’”
Lower, ¶ 14, 459 P.3d at 447 (quoting Porter, ¶ 16, 396 P.3d at 1005). See also, Carson v.
State ex rel. Wyo. Workers’ Safety & Comp. Div., 2014 WY 42, ¶ 15, 322 P.3d 1261, 1265
(Wyo. 2014) (collateral estoppel applies to administrative decisions); Jacobs v. State ex
rel. Wyo. Workers’ Safety & Comp. Div., 2009 WY 118, ¶ 12, 216 P.3d 1128, 1132 (Wyo.
2009) (collateral estoppel bars relitigation of issues previously decided by an agency (citing
Slavens v. Bd. of Cnty. Comm’rs for Uinta Cnty., 854 P.2d 683, 685-86 (Wyo. 1993))). In
general, “[t]he collateral estoppel doctrine prohibits relitigation of issues which were
actually and necessarily involved in a prior action between the same parties.” Wilkinson v.
State ex rel. Wyo. Workers’ Safety & Comp. Div., 991 P.2d 1228, 1233 (Wyo. 1999) (citing
Univ. of Wyo. v. Gressley, 978 P.2d 1146, 1153 (Wyo. 1999), and Kahrs v. Bd. of Trs. for
Platte Cnty. Sch. Dist. No. 1, 901 P.2d 404, 406 (Wyo. 1995)). We consider four factors
in determining whether collateral estoppel applies:

              “(1) whether the issue decided in the prior adjudication was
              identical with the issue presented in the present action; (2)
              whether the prior adjudication resulted in a judgment on the
              merits; (3) whether the party against whom collateral estoppel

                                              7
                is asserted was a party or in privity with a party to the prior
                adjudication; and (4) whether the party against whom collateral
                estoppel is asserted had a full and fair opportunity to litigate
                the issue in the prior proceeding.”

Lower, ¶ 14, 459 P.3d at 447 (quoting Carson, ¶ 15, 322 P.3d at 1265 (emphasis and
internal citation omitted)). See also, Wilkinson, 991 P.2d at 1234.

[¶18] After finding all four collateral estoppel factors were satisfied, the OAH concluded
Mr. McCallister was barred from relitigating his claim for an endless pool. Mr. McCallister
agrees with the OAH’s determinations that the second and third factors of collateral
estoppel were satisfied because the 2017 proceeding resulted in a judgment on the merits
and he was a party in that proceeding. He asserts, however, the OAH’s decisions on the
first and fourth factors of collateral estoppel were erroneous.

[¶19] Mr. McCallister contends the first factor was not satisfied because the issues in the
two proceedings were not identical. He claims the endless pool he requested in 2020 had
some different features than the one he requested in 2017 and his medical condition had
worsened in the ensuing years. The OAH ruled the differences between the two pools and
his physical condition were inconsequential because the underlying legal basis for the
Division’s denial of the pool in both contested case proceedings, i.e., that it was a non-
compensable “personal item” under the applicable statutes and regulations, was the same.

[¶20] Mr. McCallister was injured in 2012. Section 27-14-401(a) (2012)4 authorized
payment of an injured employee’s “medical and hospital care.” Section 27-14-102(a)(xii)
(2012) defined “medical and hospital care,” as including “any reasonable and necessary”
“medical . . . service” but excluded “personal items” “except as provided under rule and
regulation of the division[.]” (Emphasis added). Non-compensable “personal items” were
defined by the Division rules as including “[h]ot tubs, spas or other devices wherein water
is heated and/or circulated.” Dep’t of Workforce Servs., Workers’ Comp. Div. Rules,
Regulations and Fee Schedules, ch. 1, § 4(ai)(iii) (2012) (2012 Division Rules). The OAH
determined in both the 2017 and 2020 contested case proceedings that Mr. McCallister was
not entitled to payment for the endless pool because it was a “personal item” that heated
and circulated water.

[¶21] Mr. McCallister contrasts his case with Slavens v. Bd. of Cnty. Comm’rs for Uinta
County, 854 P.2d 683 (Wyo. 1993). He claims Slavens demonstrates a correct application
of the first collateral estoppel factor because the issues were precisely the same, unlike the
4
  Under Wyo. Stat. Ann. § 27-14-602(b) (LexisNexis 2021), a worker’s compensation case “shall be
determined by a hearing examiner in accordance with the law in effect at the time of the
injury[.]” Additionally, to the extent the Division’s rules “affect a worker’s substantive right to benefits,
the rules in effect at the time of the injury apply.” Current Division Rules, ch. 1, § 2.


                                                     8
issues presented in his 2017 and 2020 cases. Mr. Slavens and another person were
terminated from their employment with Uinta County for misappropriating funds collected
from travelers who temporarily boarded their livestock at the county fairgrounds. Slavens,
854 P.2d at 684. A hearing examiner held a contested administrative hearing to consider
whether the disciplinary action was appropriate and generally found in favor of the county.
Id. at 684-85. The employees appealed, and the district court affirmed. Id. at 685. Instead
of appealing the administrative decision to this Court, they filed a civil action in state
district court contesting their termination. Id. The district court granted summary
judgment to the county, finding “that since [the employees] had a full opportunity to
present their case before the impartial hearing examiner and that decision became final
with affirmance after appeal to the district court and no further appeal, the doctrines of res
judicata and collateral estoppel applied and required summary judgment in favor of the
[county]” in the civil case. Id. We affirmed the district court’s determination that the
employees were collaterally estopped from bringing the civil action. Id. at 687. Regarding
the first collateral estoppel factor, we held the “issue decided in the administrative
adjudication was identical with the issue” the employees raised in the civil suit – “whether
the [county] wrongfully took disciplinary action against [the employees].” Id. at 686.

[¶22] Contrary to Mr. McCallister’s assertion, the Slavens rationale applies equally in this
case. The salient issue – whether the endless pool was a non-compensable “personal item”
because it heated and/or circulated water – was identical in Mr. McCallister’s 2017 and the
2020 agency proceedings. The OAH correctly determined the first collateral estoppel
factor was satisfied.

[¶23] Addressing the fourth factor, Mr. McCallister claims he did not have a full and fair
opportunity in 2017 to litigate the issue of whether the endless pool was a “personal item.”
Specifically, he contends he was deprived of judicial review of that decision when his
appeal was dismissed because his attorney mistakenly filed the petition for judicial review
of the OAH decision in the wrong county. See McCallister, ¶¶ 1-2, 440 P.3d at 1079.

[¶24] The legislature authorized the OAH to make final decisions on workers’
compensation claims. Porter, ¶¶ 18-20, 396 P.3d at 1005-06 (citing Tenorio v. State ex
rel. Wyo. Workers’ Comp. Div., 931 P.2d 234, 240 (Wyo. 1997), and State ex rel. Workers’
Safety & Comp. Div. v. Jackson, 994 P.2d 320, 323 (Wyo. 1999)). A contested case before
the OAH provides a full and fair opportunity to litigate an issue and carries preclusive
weight. Porter, ¶¶ 18-21, 396 P.3d at 1005-06. A claimant has the right to have the hearing
examiner’s decision reviewed by the district court and this Court. See Wyo. Stat. Ann. §
27-14-612 (LexisNexis 2021) (referencing district court review of OAH workers’
compensation decisions); Wyoming Rules of Appellate Procedure (W.R.A.P.) 12.01, 12.11
(rules for obtaining district and supreme court review of administrative action). However,
a claimant is not deprived of a full and fair opportunity to litigate an issue simply because
he does not properly avail himself of the right to judicial review. See Wilkinson, 991 P.2d
at 1234 (“[The claimant] was afforded a full and fair opportunity to litigate the issue before

                                              9
the hearing examiner. Although he failed to take advantage of his right to have the hearing
examiner’s decision reviewed by the . . . district court, [the claimant] had the opportunity
for full judicial consideration of the issue.”). Furthermore, the fact that a party’s appeal
was dismissed on technical grounds does not mean he was deprived of the right to fully
and fairly litigate an issue. In Corrigan v. Vig, 2020 WY 148, ¶¶ 2, 5, 477 P.3d 87, 88-89
(Wyo. 2020), we ruled a district court’s judgment was entitled to preclusive effect despite
a lack of appellate review. Corrigan’s appeal had been dismissed because his notice of
appeal was insufficient to invoke our jurisdiction. Id. In Plymale v. Donnelly, 2007 WY
77, ¶¶ 15-17, 157 P.3d at 933, 937-38 (Wyo. 2007), we indicated a mother was given a full
and fair opportunity to litigate the father’s request for child support abatement even though
her appeal of the district court’s denial of her motion for reconsideration was dismissed by
this Court for lack of jurisdiction (discussing Plymale v. Donnelly, 2006 WY 3, ¶¶ 2, 11,
125 P.3d 1022, 1023, 1025 (Wyo. 2006), overruled on other grounds by Essex Holding,
LLC v. Basic Props., Inc., 2018 WY 111, ¶ 40, 427 P.3d 708, 721 (Wyo. 2018)). While
Mr. McCallister obviously intended to avail himself of his right to judicial review of the
2017 OAH decision, the fact he was unsuccessful because his attorney filed his petition in
the wrong county does not alter the preclusive effect of the agency decision.

[¶25] The OAH properly determined the elements of collateral estoppel were met and
barred Mr. McCallister from relitigating his entitlement to an endless pool to treat his work-
related injury because that issue was fully decided by the OAH in 2017.

                                      CONCLUSION

[¶26] The OAH had authority to decide this case because the primary issue was not
medically contested. It properly determined Mr. McCallister was collaterally estopped
from relitigating his right to an endless pool for treatment of his work-related injury
because the issue was fully decided in a 2017 OAH order denying his claim.

[¶27] Affirmed.




                                             10